Citation Nr: 0625197	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for left foot hallux 
valgus with history of surgery, currently evaluated 30 
percent disabling.

2.  Entitlement to an increased rating for right foot hallux 
valgus, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney 


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran had active duty service from September 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran appointed a private attorney to represent him in 
a previous matter addressed by the Board and vacated and 
remanded by the Court of Appeals for Veterans Claims.  The 
Board addressed any remaining claims ensuing from that matter 
by Board decision dated in July 2004.  However, a December 
2003 letter from the private attorney indicates that she may 
also be representing the veteran in the current claims on 
appeal, although the fee agreement on record does not 
encompass all issues currently on appeal.  The RO should 
request that the veteran clarify whether or not he is being 
represented by private attorney, the American Legion, or 
other representative, on the claims currently on appeal.  The 
proper power of attorney should be obtained and associated 
with the claims file.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In the present case, the RO has not complied with the 
requirements of VCAA in that appropriate notice to the 
veteran has not been provided.  This must be accomplished.  

In addition, it is noted that the last VA examination of 
record was accomplished over three years ago.  Additional VA 
examination should be conducted to assess the current 
severity of the disorders at issue. 

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.


Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the veteran 
clarify whether he is being represented 
by a private attorney, the American 
Legion, or other representative, on the 
claims currently on appeal.  
Appropriate power of attorney should be 
sought with regard to any designated 
representative/attorney.  

2.	The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied with 
respect to the claims for increased 
ratings for bilateral hallux valgus.  See 
also 38 C.F.R. § 3.159.  The notice 
should also advise the veteran that a 
disability rating and effective date will 
be assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.	The veteran should be afforded a VA 
examination to determine the severity 
of his service-connected bilateral 
hallux valgus.  All indicated tests and 
studies are to be performed.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examiner, in accordance with the latest 
AMIE worksheet for evaluating disorders 
of the feet, is to provide a review of 
the veteran's history, current 
complaints, and the severity of his 
bilateral hallux valgus.  The examiner 
must provide a clear explanation for 
each finding and opinion expressed.   

4.	Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues based 
on all the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative/attorney 
(if any) should be provided a 
Supplemental Statement of the Case.  He 
and his representative/attorney (if 
any) should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. Banfield
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




